 Case 1:20-cv-00037-TSK Document 24 Filed 09/15/20 Page 1 of 1 PageID #: 124




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                AT CLARKSBURG

MELANIE PROCTOR, ADMINISTRATRIX
Of the ESTATE OF FELIX KIRK MCDERMOTT,

               Plaintiff,

v.                                                   Civil Action No. 1:20-cv-37
                                                     Judge Thomas S. Kleeh

THE UNITED STATES OF AMERICA,

               Defendant.

                                CERTIFICATE OF SERVICE

        I, Fred B. Westfall, Jr., Assistant United States Attorney for the Southern District of West
Virginia, hereby certify that on September 15, 2020, electronically filed the foregoing Certificate
of Service for Defendant’s First Set of Interrogatories to Plaintiff with the Clerk of the Court
using the CM/ECF system and that I have served a true copy by U.S. mail to the following:

       Tony L. O’Dell
       Cheryl A. Fisher
       Tiano O’Dell, PLLC
       P. O. Box 11830
       Charleston, WV 25339
       Counsel for Plaintiff
                                              s/Fred B. Westfall Jr.
                                              Fred B. Westfall, Jr. (W.Va. Bar No. 3992)
                                              Assistant United States Attorney
                                              United States Attorney’s Office
                                              300 Virginia Street, East, Room 4000
                                              Charleston, WV 25301
                                              Phone: 304-345-2200
                                              Fax: 304-347-5443
                                              E-mail: fred.westfall@usdoj.gov
                                              Counsel for defendant United States of America
